DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 1/18/2022, with respect to claims 1-40 have been fully considered and are persuasive.  The rejection of claims 1-40 has been withdrawn. 

Claims 1-20 have been cancelled.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

“based on detecting the subsequent visual locus point: 
modifying a brightness of the set of pixel values for the set of images of the three- dimensional VAR scene that are mapped to the set of three-dimensional vectors; and 
rendering a subsequent view of the three-dimensional VAR scene according to the modified brightness of the set of pixel values”.

Regarding to claim 30, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“based on detecting the subsequent visual locus point: 
modify a brightness of the set of pixel values for the set of images of the three- dimensional VAR scene that are mapped to the set of three-dimensional vectors; and 
render a subsequent view of the three-dimensional VAR scene according to the modified brightness of the set of pixel values”.

Regarding to claim 36, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“based on detecting the subsequent visual locus point: 
modify a brightness of the set of pixel values for the set of images of the three-dimensional VAR scene that are mapped to the set of three-dimensional vectors; and 


Claims 22-29 are allowed due to dependency of claim 21. Claims 31-35 are allowed due to dependency of claim 30. Claims 37-40 are allowed due to dependency of claim 36.

Closest Reference Found
 	Closes prior art made of record includes Fein (US 20140098137 A1) in view of Kasperkiewicz (US 20080317376 A1), in view of Weising (US 20110216060 A1), Nie (US 20100085356 A1), and further in view of Fukumoto (US 20090284610 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616